Woodworth, J.
delivered the opinion of the Court. He said the Court were with the counsel for the defendant, that, alihough upon a general declaration, and a verdict and judgment equally general, the plaintiff might take possession,at his peril, subject to be put right by the Court if he took niore than the premises in question upon the trial; yet, where there is a special verdict, as in this case, locating those premises, the parties and Sheriff should be guided by this. He then went at large into the facts, and added, that the Court had very carefully examined the- questions which had been raised upon them, as to the location, and were satisfied that the directions by the attorney of the plaintiff, to the Sheriff, did not go beyond the description contained in the verdict, and that a rule must, therefore, be made upon the Sheriff, that he deliver possession pursuant to those directions.
Rule accordingly.